159 F.3d 1147
Lesa M. PRIMEAUX, etc., Appellant,v.UNITED STATES of America, Appellee.
No. 97-2691.
United States Court of Appeals,Eighth Circuit.
Nov. 12, 1998.

1
Appeal from the United States District Court for the District of South Dakota.

Prior report:  149 F.3d 897
ORDER

2
The suggestion for rehearing en banc in this case is granted.  The opinion and judgment filed July 22, 1998, are vacated.  The clerk is directed to set the case for oral argument before the court en banc on Monday, January 11, 1999, in St. Louis, Missouri.


3
The case will be allotted twenty (20) minutes per side for oral argument.


4
Counsel are directed to submit an additional twenty-five (25) copies of their original briefs in the case.  These additional copies are due November 25, 1998.